Title: To Thomas Jefferson from William C. C. Claiborne, 6 April 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans April 6. 1806.
                        
                        
                              I have the honor to introduce to your acquaintance, Major Fortier, an Inhabitant of this
                            City, and a very useful and worthy member of our Society.
                        
                              Major Fortier has acted as one of my Aid de Camps from the period of my first arrival in
                            this City, to the present day—and I have found in him the character of an active officer, a good american, and an honest
                            amiable young man. 
                  With sentiments of great respect, I have the honor to be, Sir, Your faithful friend—
                        
                            William C. C. Claiborne
                            
                        
                    